Title: From Alexander Hamilton to Charles François Bournonville, 10 August 1793
From: Hamilton, Alexander
To: Bournonville, Charles François



Treasury Department Aug 10th 1793
Sir

Pursuant to your letter of yesterday I had examination made, respecting the funds in the hands of the Collector of Norfolk
It appearing however that all the monies at present in his hands have been drawn for I have to regret that the draught requested cannot be furnished.
I am Sir with consideration   Your obedt Servt

Alexander Hamilton
Mr BournonvilleSecretary to the French Embassy

